.



                                                          il


                                                               243

       OFFICE   OF THE ATTORNEY  GENERAL   OF TEXAS
                          AUSTIN




Dr. %'.A. DWds, State %3&StrQr
au&au of Vital Statistics
ijobrdof Sealth
mustin,Texas




       Viehave rece$ved yo
‘theheretiabo~e:uaptioneb




      adopting pnrunto as the netural parent3 of
      tha child. You dan under'3tonltwhy on Lme-
      bate answer to this qgestion is ncces6arY.n
                                                    :

                                .
                                    -

                              . -

 Dr. b'.A. Davie, $a$2 ,. .                     '
                      .

       Subsection 26 of Rule ,47a,Article 4477, Vernonts Anno-
.Ytated Civil Statutes, read6 in.part aa follows:
    *
           byrov~ded~further'upon    entry of fioal ordar of
       a&option the Tudee or Clerk of Court shall notify
       the 33gistrar of Vital Btati5ticS     in State D6pQd,-
       ment of Balth of action taken, giving the name8
       and addresses of the natural parents if known or
       of the ohil&*s next kin, the date,of birth an8 name
       of such child .beforeand after adoption on& the name
       and addrcsaes of foster parents, Said re&atrar of
       vital  stntlrctios   shall likewise be notified of.-any
       subsequentrevocation of such .orCerof &option or
       any~annulmentof adoption. Copies of all reports
       of adoptions and reports of revooatiod of order of
       adoptXon an&.of an.nul&entsahall within thirty (30)~
       days;after suoh order be mailed tomthe registrar of
       vital statietics of the State Department of Eealth.
       Upcn receipt of oopy of anyfinol:order of aaoptlon,
       the State aegistrar of Vital~Statiatiosshall cause        "
       to te made a reoora of the birth in the new name or       ',
       names,~oftheaaopting parent5 oreparent; .Eo shall
      .then cause to begsealed and ff&ed.the origIna
       certificateof birth,~‘ifa&?/with t&j adoption.‘,
       deoree of ‘itheG&u?t &II&‘such.‘sealed’paokege.~meg.,be(~
       opened only upon order; or a Court’‘oft  reoorb. ~Upon
       receipt~0P oopy of annul5ent or acoption sai&
       RegicctrarOf'Vital Ststistics:shallrestore.the
       original nama of the ohild end.the-names of hfs
      .naturalpa,renta    ,or,parent to the record of birth
       of suoh ohild. Provided furtherthst adoption'
       made under existing law prior to the peasage .of
       this Act, nay be regiateqd with .theIWreau of
       Vital statistics upon @iorn application of either
      edoptive p&rent or guardian of the adopted chflb,
       show the names ah8 addresses of the natural parents
       if known,orof the chlld's,ne.xt     kin, the date of
       birth and the name of such child before end after
       edoption, the naues and addresses of foster pasents,
       togetherwith proof of adoption,'eithsrby certified
       copy of the record of the affidavit of adoption,.ox!
       the .Courtorder of a&option,
           *ypqn the a&option of sa$d~chila the State De&is-
      trar shall notify the 'Locnl iLegi6trcrOf tnat'adogtion,
      an& shall forwrd to the Local ;'ree;ietrar    a copy OP the
      birth   certlficete shovil.r~~ the n%zcs of the pcrcntc by
      adoption;,   p-ovi&oa    that     n3 stai;<j;;l;'L   i);   tiie acaption
      shall appear On .thctXecGSd. 'ihe iocol                    ;:t&atrar
    bsall retWn  t0 the State~iZe&3trar,or shall can-
    c,elthe ocrtifioatsof the natural birth or said
    child*and shall substittite ,in its place a cortifi-
    acttefOmq8r8eb him by the State %cyistrar.*
    0~ opinion No. 0~4631 reads in part as   follovfst

        .TIa our,opinion,when the Gtate Xeegiatrarre-
    c%ivesan,adoption deoree, .h% shkld Slle a ocrtifioate
    of the birth in th8,new IlaB or flaixas
                                          OS the adopting
    parentor pesento in which th%w is 110ctatcmnt of
    the adoption, 8s required in Subdivision 26 or mle 47a,
    bet he nhould not ~amit.an aiwidzent to b% ettaohell'
    rrndersaid conditiotito the original oertificate,'a8             .,
    provid%d~SOrinsBti8 %s.~:
       IIIview of-th& fOregOtig’i’&ie'our'opinion'~haty& are snot ', .'
..~'&cd to rewrite the birth ce'rtilioatea   of adooted cNl.dren
%2*rt~ ware filed in compliahce witchOpinitinSo. O-&S2   (shioh ~ha&
:SUIoverruledand nithdrewz); .unlesereqwwt therefor is made’by
::apropa psrtieq.~,‘Ifand,uhen oudh request 15 sede by the
r:;rFtive  parents or other proper'jaartiee,it is-01.12'
                                                       opinion that   .:
!~a shouldrewrite t&erae~:reoords  &O.a8 to ehow that,ths adoptive     .:
;stsats   arcth8  parents of said ahilc&wn. In otqeerworda, the
im ocrt*ficate,i.naofaPae.*t ruiates so the adoptive parents,
?:auldbe pvpatid.in thhe~sam~nannera8 you noWpx&are birth
crrrifitiates.wxder  the &CoQi#iOarJc)S'Blrbaeo,tions
                                                   1.to 26, inclll-
4ItC,OS Rule 4Y?a.‘rArt. ,!I&‘/'?;
                                V..’
                                   ,I;.'
                                      C. 3. Going a.liW3.e SuPthor,:
n do not thInkthat the wo2d'~"natura&~should,be ased before         _  1,
~L;r  mm of the'sather,mth8r~or uhild.


                              *




                                           ':,,.qp%%.&J,J,
                                      &f
                                                  J.,0. Davii3,Jr.
                                                         Aonistant




                       ,, .